
	

113 HR 1948 IH: Clean Water Cooperative Federalism Act of 2013
U.S. House of Representatives
2013-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1948
		IN THE HOUSE OF REPRESENTATIVES
		
			May 13, 2013
			Mr. Mica (for
			 himself, Mr. Rahall, and
			 Mr. Gibbs) introduced the following
			 bill; which was referred to the Committee
			 on Transportation and Infrastructure
		
		A BILL
		To amend the Federal Water Pollution Control Act to
		  preserve the authority of each State to make determinations relating to the
		  State’s water quality standards, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Clean Water Cooperative Federalism Act
			 of 2013.
		2.State water
			 quality standards
			(a)State water
			 quality standardsSection
			 303(c)(4) of the Federal Water Pollution Control Act (33 U.S.C. 1313(c)(4)) is
			 amended—
				(1)by redesignating
			 subparagraphs (A) and (B) as clauses (i) and (ii), respectively;
				(2)by striking
			 (4) and inserting (4)(A);
				(3)by striking
			 The Administrator shall promulgate and inserting the
			 following:
					
						(B)The Administrator shall
				promulgate
						;
				and
				(4)by adding at the
			 end the following:
					
						(C)Notwithstanding subparagraph (A)(ii), the
				Administrator may not promulgate a revised or new standard for a pollutant in
				any case in which the State has submitted to the Administrator and the
				Administrator has approved a water quality standard for that pollutant, unless
				the State concurs with the Administrator’s determination that the revised or
				new standard is necessary to meet the requirements of this
				Act.
						.
				(b)Federal licenses
			 and permitsSection 401(a) of such Act (33 U.S.C. 1341(a)) is
			 amended by adding at the end the following:
				
					(7)With respect to any discharge, if a
				State or interstate agency having jurisdiction over the navigable waters at the
				point where the discharge originates or will originate determines under
				paragraph (1) that the discharge will comply with the applicable provisions of
				sections 301, 302, 303, 306, and 307, the Administrator may not take any action
				to supersede the
				determination.
					.
			(c)State NPDES
			 permit programsSection 402(c) of such Act (42 U.S.C. 1342(c)) is
			 amended by adding at the end the following:
				
					(5)Limitation on
				authority of Administrator to withdraw approval of State
				programsThe Administrator may not withdraw approval of a State
				program under paragraph (3) or (4), or limit Federal financial assistance for
				the State program, on the basis that the Administrator disagrees with the State
				regarding—
						(A)the implementation
				of any water quality standard that has been adopted by the State and approved
				by the Administrator under section 303(c); or
						(B)the implementation
				of any Federal guidance that directs the interpretation of the State’s water
				quality
				standards.
						.
			(d)Limitation on
			 authority of Administrator To object to individual
			 permitsSection 402(d) of such Act (33 U.S.C. 1342(d)) is amended
			 by adding at the end the following:
				
					(5)The Administrator may not object
				under paragraph (2) to the issuance of a permit by a State on the basis
				of—
						(A)the Administrator’s interpretation of
				a water quality standard that has been adopted by the State and approved by the
				Administrator under section 303(c); or
						(B)the implementation of any Federal
				guidance that directs the interpretation of the State’s water quality
				standards.
						.
			3.Permits for
			 dredged or fill material
			(a)Authority of EPA
			 AdministratorSection 404(c) of the Federal Water Pollution
			 Control Act (33 U.S.C. 1344(c)) is amended—
				(1)by striking (c) and
			 inserting (c)(1); and
				(2)by adding at the
			 end the following:
					
						(2)Paragraph (1) shall not apply to any permit
				if the State in which the discharge originates or will originate does not
				concur with the Administrator’s determination that the discharge will result in
				an unacceptable adverse effect as described in paragraph
				(1).
						.
				(b)State permit
			 programsThe first sentence of section 404(g)(1) of such Act (33
			 U.S.C. 1344(g)(1)) is amended by striking The Governor of any State
			 desiring to administer its own individual and general permit program for the
			 discharge and inserting The Governor of any State desiring to
			 administer its own individual and general permit program for some or all of the
			 discharges.
			4.Deadlines for
			 agency commentsSection 404 of
			 the Federal Water Pollution Control Act (33 U.S.C. 1344) is amended—
			(1)in subsection (m)
			 by striking ninetieth day and inserting 30th day (or the
			 60th day if additional time is requested); and
			(2)in subsection
			 (q)—
				(A)by striking
			 (q) and inserting (q)(1); and
				(B)by adding at the
			 end the following:
					
						(2)The Administrator and the head of a
				department or agency referred to in paragraph (1) shall each submit any
				comments with respect to an application for a permit under subsection (a) or
				(e) not later than the 30th day (or the 60th day if additional time is
				requested) after the date of receipt of an application for a permit under that
				subsection.
						.
				5.Applicability of
			 amendmentsThe amendments made
			 by this Act shall apply to actions taken on or after the date of enactment of
			 this Act, including actions taken with respect to permit applications that are
			 pending or revised or new standards that are being promulgated as of such date
			 of enactment.
		6.Impacts of EPA
			 regulatory activity on employment and economic activity
			(a)Analysis of
			 impacts of actions on employment and economic activity
				(1)AnalysisBefore taking a covered action, the
			 Administrator shall analyze the impact, disaggregated by State, of the covered
			 action on employment levels and economic activity, including estimated job
			 losses and decreased economic activity.
				(2)Economic
			 models
					(A)In
			 generalIn carrying out paragraph (1), the Administrator shall
			 utilize the best available economic models.
					(B)Annual GAO
			 reportNot later than December 31st of each year, the Comptroller
			 General of the United States shall submit to Congress a report on the economic
			 models used by the Administrator to carry out this subsection.
					(3)Availability of
			 informationWith respect to any covered action, the Administrator
			 shall—
					(A)post the analysis
			 under paragraph (1) as a link on the main page of the public Internet Web site
			 of the Environmental Protection Agency; and
					(B)request that the Governor of any State
			 experiencing more than a de minimis negative impact post such analysis in the
			 Capitol of such State.
					(b)Public
			 hearings
				(1)In
			 generalIf the Administrator
			 concludes under subsection (a)(1) that a covered action will have more than a
			 de minimis negative impact on employment levels or economic activity in a
			 State, the Administrator shall hold a public hearing in each such State at
			 least 30 days prior to the effective date of the covered action.
				(2)Time, location,
			 and selectionA public hearing required under paragraph (1) shall
			 be held at a convenient time and location for impacted residents. In selecting
			 a location for such a public hearing, the Administrator shall give priority to
			 locations in the State that will experience the greatest number of job
			 losses.
				(c)NotificationIf the Administrator concludes under
			 subsection (a)(1) that a covered action will have more than a de minimis
			 negative impact on employment levels or economic activity in any State, the
			 Administrator shall give notice of such impact to the State’s Congressional
			 delegation, Governor, and Legislature at least 45 days before the effective
			 date of the covered action.
			(d)DefinitionsIn
			 this section, the following definitions apply:
				(1)AdministratorThe term Administrator means
			 the Administrator of the Environmental Protection Agency.
				(2)Covered
			 actionThe term covered action means any of the
			 following actions taken by the Administrator under the Federal Water Pollution
			 Control Act (33 U.S.C. 1201 et seq.):
					(A)Issuing a regulation, policy statement,
			 guidance, response to a petition, or other requirement.
					(B)Implementing a new or substantially altered
			 program.
					(3)More than a de
			 minimis negative impactThe term more than a de minimis
			 negative impact means the following:
					(A)With respect to
			 employment levels, a loss of more than 100 jobs. Any offsetting job gains that
			 result from the hypothetical creation of new jobs through new technologies or
			 government employment may not be used in the job loss calculation.
					(B)With respect to
			 economic activity, a decrease in economic activity of more than $1,000,000 over
			 any calendar year. Any offsetting economic activity that results from the
			 hypothetical creation of new economic activity through new technologies or
			 government employment may not be used in the economic activity
			 calculation.
					
